DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,992,484 (hereinafter “’484”) in view of Kobyakov et al. (US 2011/0200325, hereinafter “Kobyakov”).

Claim 1: Claim 1 of ‘484 recites 



at least one remote unit (“A remote unit for use in a distributed communication system”) comprising: 
at least one antenna configured to transmit radio frequency signals into a coverage area (“at least one antenna configured to transmit radio frequency signals into a coverage area”); 

a power over Ethernet integrated circuit (POE IC) configured to measure voltage and current from the power input (“a power over Ethernet integrated circuit (POE IC) configured to measure voltage and current from the power input”); and 
a control system configured to (“a control system configured to”): 
open a services switch between the power input and a real load (“open a services switch between the power input and a real load”); 
instruct the POE IC to close a first switch coupling a first load resistance to the power input (“instruct the POE IC to close a first switch coupling a first load resistance to the power input”); 
instruct the POE IC to measure a first voltage and a first current associated with the first load resistance (“instruct the POE IC to measure a first voltage and a first current associated with the first load resistance”); 
instruct the POE IC to open the first switch and close a second switch coupling a second load resistance to the power input (“instruct the POE IC to open the first switch and close a second switch coupling a second load resistance to the power input”); 
instruct the POE IC to measure a second voltage and a second current associated with the second load resistance (“instruct the POE IC to measure a second voltage and a second current associated with the second load resistance”); and 
calculate an available power for the remote unit (“calculate an available power for the remote unit”).
Claim 6: Claim 1 of ‘484 recites (limitation mapping provided above will not be repeated for the sake of brevity) 



at least one remote unit comprising (see above): 


at least one antenna configured to transmit radio frequency signals into a coverage area (see above); 
a power input configured to receive a power signal from a power distribution module (see above); 
a power over Ethernet integrated circuit (POE IC) comprising a current sensor configured to measure voltage and current from the power input (see above); and 
at least one control system configured to: 
open a services switch between the power input and a real load; instruct the POE IC to close a first switch coupling a first load resistance to the power input; instruct the POE IC to measure a first voltage and a first current associated with the first load resistance; instruct the POE IC to open the first switch and close a second switch coupling a second load resistance to the power input; instruct the POE IC to measure a second voltage and a second current associated with the second load resistance; and calculate an available power for the remote unit (see above).

Claim 11: Claims 1 and 9 of ‘484 recite (limitation mapping provided above will not be repeated for the sake of brevity



at least one remote unit (see above) comprising: 

at least one antenna configured to transmit into a coverage area (see above); 
a power input configured to receive a power signal (see above); 
a power over Ethernet integrated circuit (POE IC) configured to measure at least one of voltage and current from the power input (see above); and 
a control system (see above) configured to: 
open a services switch between the power input and a real load; instruct the POE IC to close a first switch coupling a first load resistance to the power input; instruct the POE IC to measure a first voltage and a first current associated with the first load resistance; instruct the POE IC to open the first switch and close a second switch coupling a second load resistance to the power input; instruct the POE IC to measure a second voltage and a second current associated with the second load resistance; calculate an available power for the remote unit (see above); and 
at least one of reduce transmission power for one or more services and shut off one or more services if the available power is insufficient for all services (“the control 

Claim 15: Claims 1 and 7 of ‘484 recite (limitation mapping provided above will not be repeated for the sake of brevity) 



at least one remote unit (see above) comprising: 


at least one antenna configured to transmit radio frequency signals into a coverage area (see above); 
a power input configured to receive a power signal (see above); 
a power over Ethernet integrated circuit (POE IC) configured to measure at least one of voltage and current from the power input (see above); and 
a control system (see above) configured to: 
open a services switch between the power input and a real load; instruct the POE IC to close a first switch coupling a first load resistance to the power input; instruct the POE IC to measure a first voltage and a first current associated with the first load resistance; instruct the POE IC to open the first switch and close a second switch coupling a second load resistance to the power input; instruct the POE IC to measure a second voltage and a second current 
shut off a service if the available power is insufficient for all services (“the control system is further configured to shut off a service if the available power is insufficient for all services”, claim 7).

While ‘484 recites the intended use of the remote unit as “for use in a distributed communication system”, ‘484 does not recite the greater system that the remote unit is implemented in. Specifically, ‘484 does not recite the limitations annotated by strike-through above: “a distributed communication system”, “head-end equipment including a head-end controller”, “a plurality of cables comprising optical fibers optically coupled to the head-end equipment”, “a plurality of remote units optically coupled to the plurality of cables”, and “at least one electrical-to-optical (E/O) converter; at least one optical-to-electrical (O/E) converter” implemented within the remote unit.

Kobyakov discloses a distributed communication system (Figs.2,3) that comprises head-end equipment (12) including a head-end controller (see [0036]), a plurality of cables (16) comprising optical fibers (48U,48D) optically coupled to the head-end equipment (see Fig.3), and a plurality of remote units (14, shown in Fig.2) optically coupled to the plurality of cables (Fig.2). Kobyakov further discloses the remote units comprising at least one E/O converter (30) and at least one O/E converter (32). One of ordinary skill in the art would have thus been led by Kobyakov in light of the “for use in a distributed communication system” limitation of claim 1 of ‘484 to have provided the remote unit claimed in claims 1-11 within the overall context of the 

Claims 2 and 3: ‘484 recites the same limitations verbatim (see claims 3-4 of ‘484).
Claims 4 and 8: ‘484 recites the same limitations verbatim (see claim 7 of ‘484).
Claims 5 and 9: ‘484 recites the same limitations verbatim (see claim 8 of ‘484).
Claim 7: ‘484 recites the same limitations verbatim (see claim 6 of ‘484).
Claim 10: ‘484 recites a plurality of service modules configured to provide services at the remote unit, wherein the plurality of service modules comprises service modules selected from the group consisting of: cellular service, radio frequency communications, WiFi, Ethernet, and location based services (this language is recited verbatim in claims 9 and 11 of ‘484).
Claim 12: see claim 9 of ‘484, which recites “the POE IC comprises at least one of a current sensor and voltage sensor”.
Claims 13 and 14: see claim 9 of ‘484, which recites identical language.
Claim 16: although the limitation of claim 16 is not explicitly recited in the context of claim 7 of ‘484, the current sensor and voltage sensor are inherently present, as the POE IC is recited as measuring a first voltage and measuring a first current (see claim 1 of ‘484).
Claims 18: ‘484 in claim 7 also recites the control system “further configured to reduce transmission power for one or more services if the available power is insufficient for all 
Claims 19-20: ‘484 does not disclose the plurality of service modules within the scope of claim 7. However, Kobyakov discloses that a remote unit may provide a plurality of services including “RFID, wireless local area network WLAN communication (WiFi), or cellular phone service”. See [0036]. One of ordinary skill in the art would have found utilizing these services within the remote unit of claim 7 in order to have provided desired service coverage for a user. Therefore, it would have been obvious to one of ordinary skill in the art to have provided the plurality of service modules to provide services at the remote unit of claim 7, including RFID, WiFi, and cellular phone service in order to have provided those service coverages to a user if desired.

Allowable Subject Matter
Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting as set forth in this action.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. no terminal disclaimer would be required if claim 17 is moved into independent form and all other claims are canceled, due to the limitation “the control system is configured to generate an alert…” not being recited within the context of “shut off a service if the available power is insufficient” of claim 15).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclose “calculate an available power for the remote unit” within the context of the claims as established by the Patent Board Decision of parent application 15/049,621 (see the Decision mailed 14 October 2020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849